Exhibit 10.56

SETTLEMENT AGREEMENT AND RELEASE

This Agreement (“Agreement”) is dated this 18th day of May, 2007, by and between
A.S. Kleeman & Associates, Inc. (“Kleeman”), a corporation existing under the
laws of the State of Georgia, and ICT Group, Inc. (“ICT”), a corporation
existing under the laws of the State of Pennsylvania.

WHEREAS, Kleeman and ICT previously entered into an agreement dated June 14,
2001 as amended from to time with respect to telemarketing services for Chase
Manhattan Bank (the “Prior Agreement”).

WHEREAS, disputes and disagreements subsequently arose between the parties
regarding contract rights under the Prior Agreement (the “Dispute”);

WHEREAS, Kleeman initiated an arbitration proceeding with respect to the Prior
Agreement before the American Arbitration Association styled A.S. Kleeman &
Associates, Inc. v. ICT Group, Inc.; AAA Case No. 30-181 Y 0036806 (the
“Arbitration Proceeding”);

WHEREAS, ICT denied any liability for the claims that Kleeman asserted in the
Arbitration;

WHEREAS, the parties desire to settle their various disagreements, disputes,
dealings and transactions;

NOW THEREFORE, the parties, intending to be legally bound and in consideration
of the mutual recitals, covenants and terms herein and for other good and
valuable consideration set forth herein below, agree as follows:

1. Buy-Out Fee. Within three (3) business days following the execution of this
Agreement, ICT shall pay to Kleeman, the sum of Eight Hundred Twenty-Five
Thousand Dollars ($825,000.00) [the “Buy-Out Fee”] by delivery of a check issued
to “Sims Moss Kline & Davis LLP in Trust for A.S. Kleeman & Associates, Inc.”
Alternatively, ICT may deliver said



--------------------------------------------------------------------------------

proceeds by wire transfer to Sims Moss Kline & Davis LLP’s trust account for the
benefit of A.S. Kleeman & Associates, Inc. pursuant to the wire transfer
instructions attached to this Agreement as Exhibit “A.”

2. Contract Buy-Out. The parties agree that the Buy-Out Fee being paid by ICT to
Kleeman represents ICT’s purchase of, and Kleeman’s corresponding sale of, any
and all of Kleeman’s rights and interests in and under the Prior Agreement and
shall be full and final settlement, satisfaction and payment of and for any
rights and interests that may now be due or claimed to be due, or which may
hereafter be due, or claimed to be due by Kleeman in and pursuant to the Prior
Agreement.

3. Mutual Releases. Upon the payment and collection of the Buy-Out Fee, Kleeman,
on the one hand, and ICT, on the other hand, and on behalf of their respective
shareholders, members, partners, principals, attorneys, affiliates, parent
corporations, subsidiaries, predecessor entities, officers, directors, employees
(both past and present), predecessors, successors, representatives, agents,
heirs, executors and assigns, hereby mutually release each other, and each
other’s respective shareholders, members, partners, principals, attorneys,
affiliates, parent corporations, subsidiaries, predecessor entities, officers,
directors, employees (both past and present), predecessors, successors,
representatives, agents, heirs, executors and assigns from any and all legal,
equitable or other claims, counterclaims, demands, setoffs, defenses, contracts,
accounts, suits, debts, agreements, actions, causes of action, sums of money,
reckoning, bonds, bills, specialties, covenants, promises, variances,
trespasses, damages, expenses, losses, extents, executions, judgments,
controversies and disputes, and any past, present or future duties,
responsibilities, or obligations (whether based on contract, tort, statute or
other wrong) which are now known or may hereafter be discovered and which arise
out of, or which may, can, or shall arise out of, or which have or ever had
arisen out of, or which could have arisen out of, their



--------------------------------------------------------------------------------

collective and individual respective acts, omissions, transactions and dealings
from the beginning of the world through the date of execution of this Agreement.

Without limiting the foregoing and by way of example only: (A) Kleeman releases,
acquits and discharges ICT from any and all claims, rights, demands, charges,
damages, losses and expenses arising from or in connection with the Prior
Agreement, the Dispute and the Arbitration; (B) ICT releases, acquits and
discharges Kleeman from any and all claims, rights, demands, charges, damages,
losses and expenses arising from or in connection with the Prior Agreement, the
Dispute and the Arbitration. Provided however, that Kleeman and ICT do not
release one another (and do hereby expressly reserve their rights, demands,
claims and causes of actions against) for any defaults, breaches and
controversies arising out of or in connection with this Agreement.

4. Dismissal With Prejudice; Costs and Expenses.

(a) Concurrent with the full execution of this Agreement, the parties shall
cause their respective counsel to jointly execute a Dismissal of the Arbitration
With Prejudice in the form of Exhibit “B” attached hereto as to all claims and
counterclaims that were or might have been asserted by either of them in the
Arbitration; and said dismissal shall be temporarily held by Kleeman’s counsel
of record. Upon Kleeman’s receipt and collection of the Buy-Out Fee, Kleeman
shall cause its counsel to promptly file the dismissal with the Association and
to advise the Association that the arbitrators may be released from further
service.

(b) The parties shall bear their respective attorney’s fees and litigation costs
incurred to date in the Arbitration and shall be entitled to seek refunds from
the Association of any remaining portion of their respective fee deposits that
each has previously made.

(c) To the extent that either party’s legal counsel has advanced or incurred any
costs or expenses for the benefit of opposing counsel, whether presently
invoiced or not, said charges are hereby deemed paid and satisfied in full.



--------------------------------------------------------------------------------

5. Non-Assignment. With the exception of the Arbitration, the parties represent
and warrant that they have filed no other claims, have not assigned any of their
claims in whole or part and know of no other claims filed in court, arbitration,
or in any other forum pertaining to the subject matter of the Arbitration, the
Prior Agreement or this Agreement, and in the event that any such claims do
exist, the parties agree to withdraw and dismiss them immediately upon the
earlier of becoming aware of said claims or within five (5) business following
receipt of notice from the other party, demanding withdrawal and dismissal.

6. Governing Law; Forum Selection. This Agreement and any other documents
referred to herein shall be governed by, construed and enforced in accordance
with the laws of the State of Georgia. The parties agree that any claim, cause
of action, dispute or controversy that may hereafter arise in connection with or
in consequence of this Agreement shall be adjudicated through arbitration
conducted before the American Arbitration Association in Atlanta, Georgia
according to its Commercial Arbitration Rules before one (1) arbitrator. Each
party to any such arbitration shall promptly execute and deliver a Submission
Agreement agreeing to be bound by said arbitration procedures and the
arbitrator’s rulings and award. Either party may move to confirm any such award
and obtain judgment thereon pursuant to the Federal Arbitration Act, 9 U.S.C. §
1 et seq., in any federal or state court of competent jurisdiction sitting in
Georgia and Pennsylvania.

7. Notices. Any notices or other communications required or permitted by this
Agreement must be in writing and shall be communicated by (i) United States
Postal Service certified mail, return receipt requested; or (ii) recognized
overnight commercial courier service. If notice is given by mail, it shall be
deemed to have been received three (3) business days after mailing or upon
receipt, whichever shall first occur. If notice is given by courier, it shall be
deemed to have been received on the date of delivery, as reflected by the
official delivery records



--------------------------------------------------------------------------------

of said courier service. Any party may change its address by giving notice to
each other party hereto. Notices shall be delivered to the following persons:

A.S. Kleeman & Associates, Inc.

c/o Alan S. Kleeman

1416 Spyglass Hill Drive

Duluth, Georgia 30097

With a copy to counsel (which shall not constitute notice to a party):

Gerald B. Kline, Esq.

Sims Moss Kline & Davis LLP

Three Ravinia Drive

Suite 1700

Atlanta, Georgia 30346

ICT Group, Inc.

c/o General Counsel

100 Brandywine Boulevard

Newtown, PA. 18940-4000

With a copy to counsel (which shall not constitute notice to a party):

Marc J. Sonnenfeld, Esq.

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

6. Benefit and Burden. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective executors, administrators,
representatives, successors, agents, heirs and assigns.

7. Compromise. This Agreement and the mutual general releases contained herein
effect the compromise and settlement of disputed and contested claims, and
nothing contained herein shall be construed as an admission by any party hereto
of any liability of any kind to any other party.



--------------------------------------------------------------------------------

8. Amendments and Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by each of the parties
affected thereby. No failure to exercise and no delay in exercising any right,
remedy, or power under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, remedy, or power under this
Agreement preclude any other or further exercise thereof, or the exercise of any
other right, remedy, or power provided herein or by law or in equity.

9. Voluntary Agreement. The parties hereto, and each of them, further represent
and declare that they have carefully read this Agreement and know the contents
thereof and that they have signed the same freely and voluntarily.

10. Severability. If for any reason any provision of this Agreement is
determined to be invalid or unenforceable, the remaining provisions of this
Agreement nevertheless shall be construed, performed, and enforced as if the
invalidated or unenforceable provision had not been included in the text of the
Agreement.

11. Drafting. The drafting and negotiation of this Agreement have been
participated in by each of the parties, and for all purposes this Agreement
shall be deemed to have been drafted jointly by each of the parties.

12. Counterparts. If this Agreement is executed in counterparts, each
counterpart shall be deemed an original, and all counterparts so executed shall
constitute one Agreement binding on all of the parties hereto, notwithstanding
that all of the parties are not signatory to the same counterpart.

13. Entire Agreement. All agreements, covenants, representations, promises,
negotiations and warranties, express or implied, oral or written, of the parties
hereto concerning the subject matter hereof are contained herein. No other
agreements, promises, covenants, representations or warranties, express or
implied, oral or written, have been made by any party hereto to any other party
concerning the subject matter hereof. All prior and contemporaneous



--------------------------------------------------------------------------------

conversations, negotiations, promises, possible and alleged agreements,
representations, covenants and warranties concerning the subject matter hereof
are merged herein. This is an Integrated Agreement.

14. Signatures. The parties hereby signify their agreement to the above terms by
their signatures below. The parties hereby execute this Agreement on their own
behalf and/or representative capacities on behalf of Kleeman and ICT, represent
that they have read the Agreement and fully understand it, that they have had
sufficient time to review this Agreement before signing it, and have had an
opportunity to consult with an attorney prior to signing this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

ICT Group, Inc.

By:

 

 

Title:

 

 

Print Name:

 

 

A.S. Kleeman & Associates, Inc.

By:

 

 

Title:

 

 

Print Name:

 

 



--------------------------------------------------------------------------------

EXHIBIT “A”: WIRE INSTRUCTIONS

Atlanta Trust Account

DOMESTIC WIRE TRANSFER INSTRUCTIONS

 

Name of Bank:    Wachovia Bank of Georgia, N.A.    ABA Routing
#:            061000227 Name of Account:    Sims Moss Kline & Davis LLP Account
#:    2000128847444 Attention:    Attorney/client name Branch of record:   
Wachovia Bank of Georgia Perimeter Center Branch 4570 Ashford Dunwoody Road
Atlanta, GA 30346 Business Banking Representative/Contact—Heather Owen Telephone
number 770-641-1205



--------------------------------------------------------------------------------

EXHIBIT “B”: FORM OF DISMISSAL WITH PREJUDICE

IN PROCEEDINGS BEFORE THE

AMERICAN ARBITRATION ASSOCIATION

ATLANTA CASE MANAGEMENT CENTER

 

A.S. KLEEMAN & ASSOCIATES, INC.,    )         )      Claimant,    )    CASE NO.
30181 Y 0036806      )    v.      )         )    ICT GROUP, INC.,      )        
)      Respondent.    )   

 

--------------------------------------------------------------------------------

DISMISSAL OF CLAIMS WITH PREJUDICE

 

--------------------------------------------------------------------------------

COME NOW, Claimant and Respondent herein, by and through their respective
counsel, and pursuant to their Settlement and Agreement and Release dated
                    , 2007, hereby dismiss WITH PREJUDICE all claims and
counterclaims which they have asserted or could have asserted against one
another in this proceeding.

This      day of May, 2007.

 

    Respectfully submitted,    

SIMS MOSS KLINE & DAVIS LLP

    By:  

 

      Gerald B. Kline       Attorneys for Claimant

Three Ravinia Drive, Suite 1700

     

Atlanta, Georgia 30346

     

Tel: (770) 481-7200

     

Fax: (770) 481-7210

          By:  

 

      Marc J. Sonnenfeld, Esq.       Counsel for Respondent

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Tel: (215) 963-5000

Fax: (215)963-5001